DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 11-12, 14, and 16-19 of copending Application No. 17/504,491 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, Application No. 17/504,491 teaches a semiconductor chip comprising a first wireless communication circuit, comprising a signal path, wherein the signal path comprises a mixer input port and a signal node distinct from the mixer input port; a local oscillator (LO) buffer; and an auxiliary path, arranged to electrically connect the LO buffer to the signal node of the signal path, wherein the LO buffer is reused for a transmit (TX) function through the auxiliary path (Claim 1).
Regarding claim 2, Application No. 17/504,491 teaches wherein the first wireless communication circuit is apart of a receive (RX) circuit, the signal path is an RX signal path, and the signal node is coupled to an antenna, where the antenna is reused for the TX function when the LO buffer is electrically connected to the signal node through the auxiliary path (Claim 2).
Regarding claim 3, Application No. 17/504,491 teaches wherein the LO buffer is an RX LO buffer of the RX circuit and is further coupled to the mixer input port (Claim 3).
Regarding claim 4, Application No. 17/504,491 teaches a second wireless communication circuit, comprising the LO buffer (Claim 5).
Regarding claim 5, Application No. 17/504,491 teaches wherein the second wireless communication circuit is a part of an RX circuit, and the LO buffer is an RX LO buffer of the second wireless communication circuit (Claim 6).
Regarding claim 6, Application No. 17/504,491 teaches wherein the first wireless communication circuit and the second wireless communication circuit belong to a same wireless communication system (Claim 7).
Regarding claim 7, Application No. 17/504,491 teaches wherein the first wireless communication circuit and the second wireless communication circuit belong to different wireless communication systems (Claim 9).
Regarding claim 8, Application No. 17/504,491 teaches wherein the second wireless communication circuit is a part of a TX circuit, and the LO buffer is a TX LO buffer of the second wireless communication circuit (Claim  11).
Regarding claim 9, Application No. 17/504,491 teaches wherein the first wireless communication circuit and the second wireless communication circuit belong to a same wireless communication system (Claim 12).
Regarding claim 10, Application No. 17/504,491 teaches wherein the first wireless communication circuit and the second wireless communication circuit belong to different wireless communication systems (Claim 14).
Regarding claim 20, Application No. 17/504,491 teaches wherein the signal path further comprises a balanced-to-unbalanced (balun) circuit, and the signal node is an ungrounded terminal on an unbalanced side of the balun circuit (Claim 16).
Regarding claim 21, Application No. 17/504,491 teaches wherein the auxiliary path comprises a P-type metal-oxide-semiconductor (PMOS) based amplifier, where the balun circuit is reused as an output load of the PMOS based amplifier when the PMOS based amplifier is enabled to drive the Signal node according to an output signal of the LO buffer (Claim 17).
Regarding claim 22, Application No. 17/504,491 teaches wherein the LO buffer is equipped with a mixer function (Claim 18).
Regarding claim 23, Application No. 17/504,491 teaches wherein the first wireless communication circuit belongs to a Radio Detection and Ranging (RADAR) system (Claim 4).
Regarding claim 24, Application No. 17/504,491 teaches a transmission method comprising electrically connecting, by an auxiliary path, a local oscillator (LO) buffer to a signal node of a signal path in a wireless communication circuit, wherein the signal path further comprises a mixer input port that is distinct from the signal node; and reusing the LO buffer for a transmit (TX) function through the auxiliary path (Claim 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-14, 17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Firoiu et al. (US Pat Pub# 2010/0151806) in view of Kurvathodil et al. (US Pat Pub# 2021/0181326).
Regarding claims 1 and 24, Firoiu teaches a semiconductor chip comprising a first wireless communication circuit (Fig. 3, communication circuit etc.), comprising a signal path, wherein the signal path comprises a mixer input port (Fig. 3, I mixer or Q mixer) and a signal node (Fig. 3, signal node coupled to input of RF filter) distinct from the mixer input port; a local oscillator (LO) buffer (Fig. 3, Calibration and LO Signal Generation); and an auxiliary path (Fig. 3, loopback test path RF_Cal (LSB+USB)), arranged to electrically connect the LO buffer to the signal node of the signal path, wherein the LO buffer is reused for a function through the auxiliary path (Sections 0032, 0037, and 0042, LO buffer reused for a function through the RF_Cal (LSB+USB)).  Firoiu fails to specifically teach a transmit function.
	Kurvathodil teaches a signal path, wherein the signal path comprises a mixer input port 404 (Fig. 4) and a signal node (Fig. 4, Test In) distinct from the mixer input port; a local oscillator (LO) buffer 307 (Fig. 4); and an auxiliary path 401 (Fig. 4), arranged to electrically connect the LO buffer 307 (Fig. 4) to the signal node of the signal path, wherein the LO buffer is reused for a transmit (TX) function through the auxiliary path (Sections 0081-0082, LO buffer reused for a transmit function etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transmit function as taught by Kurvathodil into Firoiu’s device in order to improve testing feedback through a transmission function (Sections 0004-0007).
Regarding claim 2, Firoiu teaches wherein the first wireless communication circuit is apart of a receive (RX) circuit (Fig. 3, LNA, I and Q mixers, LP filters, VGAs, and DSP demodulator comprise the receive circuit). 
Kurvathodil teaches the signal path is an RX signal path, and the signal node is coupled to an antenna 6 (Fig. 3), where the antenna is reused for the TX function when the LO buffer 307 (Fig. 4) is electrically connected to the signal node through the auxiliary path 401 (Fig. 4).
Regarding claim 3, the combination including Firoiu teaches wherein the LO buffer is an RX LO buffer of the RX circuit and is further coupled to the mixer input port (Fig. 3, LO buffer providing RX_LO signals to I and Q mixers of the RX circuit).
Regarding claim 4, the combination including Kurvathodil teaches a second wireless communication circuit, comprising the LO buffer 307 (Fig. 4, transmit function communication circuit with a LO buffer).
Regarding claim 8, the combination including Kurvathodil teaches wherein the second wireless communication circuit is a part of a TX circuit, and the LO buffer is a TX LO buffer 307 (Fig. 4) of the second wireless communication circuit (Sections 0081-0082, LO buffer reused for a transmit function etc.).
Regarding claim 11, the combination including Kurvathodil teaches wherein the first wireless communication circuit is a part of a TX circuit (Fig. 4, TX circuit), the signal path is a TX signal path, and the signal node is coupled to an antenna 5 (Fig. 3), where the antenna is reused for the TX function when the LO buffer 307 (Fig. 4) is electrically connected to the signal node through the auxiliary path 401 (Fig. 4).
Regarding claim 12, the combination including Kurvathodil teaches wherein the LO buffer is a TX LO buffer 307 (Fig. 4) of the TX circuit and is further coupled to the mixer input port 404 (Fig. 4).
Regarding claim 13, the combination including Kurvathodil teaches a second wireless communication circuit, comprising the LO buffer 307 (Fig. 4).
Regarding claim 14, the combination including Firoiu teaches wherein the second wireless communication circuit is a part of a receive (RX) circuit (Fig. 3, LNA, I and Q mixers, LP filters, VGAs, and DSP demodulator comprise the receive circuit).
Regarding claim 17, the combination including Kurvathodil teaches wherein the second wireless communication circuit is a part of a TX circuit (Fig. 4, TX circuit), and the LO buffer 307 (Fig. 4) is a TX LO buffer of the second wireless communication circuit.
Regarding claim 22, the combination including Firoiu teaches wherein the LO buffer is equipped with a mixer function 310 (Fig. 3).
Regarding claim 23, the combination including Kurvathodil teaches wherein the first wireless communication circuit belongs to a Radio Detection and Ranging (RADAR) system (Abstract and Sections 0008-0010, Radar system).
Claims 5-7, 9-10, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Firoiu et al. (US Pat Pub# 2010/0151806) in view of Kurvathodil et al. (US Pat Pub# 2021/0181326) and further in view of Stampalia et al. (US Pat Pub# 2017/0005738).
Regarding claim 5, Firoiu in view of Kurvathodil teaches the limitations in claims 1-2 and 4.  Firoiu and Kurvathodil fail to teach a second wireless communication circuit is part of an RX circuit.
Stampalia teaches wherein the second wireless communication circuit 140 (Fig. 4, transmitter) is a part of an RX circuit 230 (Fig. 4, receiver), and the LO buffer 120 (Fig. 4) is an RX LO buffer of the second wireless communication circuit.
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second wireless communication circuit is part of an RX circuit as taught by Stampalia into a transmit function as taught by Kurvathodil into Firoiu’s device in order to reduce components by using same components for different functions.
Regarding claim 6, Stampalia further teaches wherein the first wireless communication circuit and the second wireless communication circuit belong to a same wireless communication system (Fig. 4, transmitter and receiver both on the system).
Regarding claim 7, Stampalia further teaches wherein the first wireless communication circuit and the second wireless communication circuit belong to different wireless communication systems (Fig. 4, transmitter and receiver belonging to different communication system/functions).
Regarding claim 9, Stampalia further teaches wherein the first wireless communication circuit and the second wireless communication circuit belong to a same wireless communication system (Fig. 4, transmitter and receiver both on the system).
Regarding claim 10, Stampalia further teaches wherein the first wireless communication circuit and the second wireless communication circuit belong to different wireless communication systems (Fig. 4, transmitter and receiver belonging to different communication system/functions).
Regarding claim 15, Stampalia further teaches wherein the first wireless communication circuit and the second wireless communication circuit belong to a same wireless communication system (Fig. 4, transmitter and receiver both on the system).
Regarding claim 16, Stampalia further teaches wherein the first wireless communication circuit and the second wireless communication circuit belong to different wireless communication systems (Fig. 4, transmitter and receiver belonging to different communication system/functions).
Regarding claim 18, Stampalia further teaches wherein the first wireless communication circuit and the second wireless communication circuit belong to a same wireless communication system (Fig. 4, transmitter and receiver both on the system).
Regarding claim 19, Stampalia further teaches wherein the first wireless communication circuit and the second wireless communication circuit belong to different wireless communication systems (Fig. 4, transmitter and receiver belonging to different communication system/functions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        11/1/2022